FILED
                            NOT FOR PUBLICATION                              NOV 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30015

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00213-KI

  v.
                                                 MEMORANDUM *
NAVINE SHARMA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Navine Sharma appeals from his guilty-plea conviction and 92-month

sentence for possession with intent to distribute methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1); (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738

(1967), Sharma’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Sharma

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      Sharma’s request for appointment of other counsel is DENIED.

      DISMISSED.




                                          2                                   11-30015